1

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                                 IN ADMIRALTY

10                                      Plaintiff,                No. 3:19-cv-06166

11                               v.                               DECLARATION OF MARY C.
                                                                  BUTLER IN SUPPORT OF MOTION
12   M/V COREFORTUNE OL (IMO No. 9511014), its                    TO ISSUE WARRANT FOR ARREST
     engines, tackle and apparel, etc.                            OF VESSEL
13
                                        Defendant IN REM.
14

15             I, Mary C. Butler, am one of the attorneys for the Plaintiff and am competent to

16   testify to all of the matters contained herein.

17             1.         I have read the Verified Complaint and the exhibits attached thereto (Dkt.

18   No. 1), including but not limited to, the Marine Fuel Nomination, the Sales Terms and

19   Conditions, Bunker Delivery Note, and the Invoice to Dry Bulk, and believe the facts to be

20   true and accurate. In my opinion, this action lies against the vessel M/V COREFORTUNE

21   OL, IMO No. 9511014, in rem, under Fed. R. Civ. P. Supplemental Rule C for failure to pay

22   a vessel necessary, namely marine fuel.

23

24
     DECLARATION OF MARY C. BUTLER – Page 1                                           Le Gros Buchanan
     Case No. 3:19-cv-06166                                                                & Paul
25                                                                                     4025 Delridge way sw
     {29318-00567749;1}                                                                       SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
26                                                                                          (206) 623-4990
1              2.         The amount of the claim is a good-faith estimate of the loss sustained as a

2    result of Defendant vessel charterer’s failure to perform its respective obligations as

3    described in the Verified Complaint.

4              3.         Upon information and belief, the vessel M/V COREFORTUNE OL, IMO

5    No. 9511014, is within or will be in the district, specifically the Vessel is scheduled to arrive

6    at the Port of Longview, Washington on or about December 10, 2019.

7              I declare under penalty of perjury under the laws of the United States that the

8    foregoing is true and correct to the best of my knowledge.

9              DATED this 5th day of December, 2019 at Seattle, Washington.

10                                                           s/ Mary C. Butler
                                                             MARY C. BUTLER
11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECLARATION OF MARY C. BUTLER – Page 2                                          Le Gros Buchanan
     Case No. 3:19-cv-06166                                                               & Paul
25                                                                                      4025 Delridge way sw
     {29318-00567749;1}                                                                        SUITE 500
                                                                                    SEATTLE, WASHINGTON 98106-1271
26                                                                                           (206) 623-4990
